Filed electronically with the Securities and Exchange Commission on May 13, 2014 File No. 033-11802 File No. 811-05002 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. || Post-Effective Amendment No. 97 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 98 |X| DWS Variable Series II (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY 10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: (617) 295-1000 John Millette, Secretary DWS VARIABLE SERIES II One Beacon Street Boston, MA 02108 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): |X| Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: || this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Funds, each a series of the Registrant: · DWS Alternative Asset Allocation VIP — Classes A and B · DWS Global Equity VIP (formerly known as DWS Diversified International Equity VIP) — Class A · DWS Global Growth VIP — Classes A and B · DWS Global Income Builder VIP — Class A · DWS Government & Agency Securities VIP — Classes A and B · DWS High Income VIP — Classes A and B · DWS Large Cap Value VIP — Classes A and B · DWS Money Market VIP — Class A · DWS Small Mid Cap Growth VIP — Class A · DWS Small Mid Cap Value VIP — Classes A and B · DWS Unconstrained Income VIP— Class A SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 9th day of May 2014. DWS VARIABLE SERIES II By:/s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President May 9, 2014 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer May 9, 2014 /s/John W. Ballantine John W. Ballantine* Trustee May 9, 2014 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee May 9, 2014 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee May 9, 2014 /s/Keith R. Fox Keith R. Fox* Trustee May 9, 2014 /s/Paul K. Freeman Paul K. Freeman* Trustee May 9, 2014 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee May 9, 2014 /s/Richard J. Herring Richard J. Herring* Trustee May 9, 2014 /s/William McClayton William McClayton* Vice Chairperson and Trustee May 9, 2014 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee May 9, 2014 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee May 9, 2014 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee May 9, 2014 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee May 9, 2014 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post- Effective Amendment No. 91 to the Registration Statement filed on December 19, 2013; and as filed on May 1, 2008 in Post-Effective Amendment No. 63 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
